 1   Spencer P. Hugret (State Bar # 240424)
     shugret@gordonrees.com
 2   GORDON & REES LLP
 3   275 Battery Street, Suite 2000                               JS-6
     San Francisco, CA 94111
 4   Telephone: (415) 986 5900
     Facsimile: (415) 986 8054
 5
     Attorneys for Defendants
 6
     FORD MOTOR COMPANY
 7
     Jacob Cutler (SBN 264988)
 8
     Email: jcutler@slpattorney.com
     STRATEGIC LEGAL PRACTICES, APC
 9
     1840 Century Park East, Suite 430
10   Los Angeles, CA 90067
     Telephone: (310) 929-4900
11   Facsimile: (310) 943-3838
     Attorneys for Plaintiffs
12   MICHAEL MODROW JR.
13                        UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15
16   MICHAEL MODROW JR.,                            Case No. 2:18-cv-00947-AB-FFM
17                                                  ORDER GRANTING
18
                    Plaintiffs,                     STIPULATION TO DISMISS
                                                    CASE
19
           v.

20
     FORD MOTOR COMPANY; and DOES
     1 through 10, inclusive,
21
                    Defendants.
22
23
24

25
26
27
28
                                              -1-

                                                                     2:18-cv-00947-AB-FFM
1          Based on the Parties’ joint stipulation pursuant to Fed. R. Civ. P.
2    41(a)(1)(A)(ii) and good cause appearing, the Court GRANTS the joint stipulation.
3    Accordingly, the Court DISMISSES with prejudice the Complaint as to all parties
4    and claims. The Clerk of Court shall terminate the case.
 5

6          IT IS SO ORDERED
 7

 8   Dated: March 13, 2019
 9
10                                                       United States District Judge
11

12
13
14
15
16
17
18

19
20
21

22

23

24

25

26

27

28
                                              -2-

                                                                         2:18-cv-00947-AB-FFM
